'   .                    Case 1:18-cv-02350-MHC-JSA Document 28 Filed 12/14/18 Page 1 of 1

    U.S. Department of Justice                                                                        PROCESS RECEIPT-AND RETURN
    United States Marshals Service
                                                                                                      See "Instructions for Service ofProcess bv (/S. }.1arshal"


        PLAINTIFF                                                                                                                       Cj)URT C�E NUMBER                                              1I    µ-l-
                                                                                                                                         \ \ '6 -C..,-..j - 2'?J'S::>                                  I.A




                        { Y'C<--
        DEFENDANT                                                                                                                       TYPE OF PROCESS

                                                                                                                                             �'-./\ \
                             NAME OF !NDIVIDUAL, COMPANY, CORPORATION ETC TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

            SERVE                                      �            De-�9'1 c_���
                            ADDRESS (Street or RFD Apartment J.lo           Cuy State and ZIP Code)
                   AT
                                         "\ Dl                \t-., �                        �               ML          "     ""        """"3:.D"".>--.-\. c:::..
        SEND NOTICE OF SERV!CE COPY TO REQUESTER AT NAME AND ADDRESS BELOW
                                                                                                                                Number of process to be
                                                                                                                                served with this Fonn 285


                                                                                                                                 Number ofpanies to be
                                                                                                                                served in this case




                                                                                                                                                                          RK'S OFFICE
                                                                                                                                Check for service

                      L                                                                                                         on U.S.A
                                                                                                                                                             Fl "EO IN CLE
                                                                                                                                                             ..............tJS!l:C--. -At\allta.....
            SPECIAL INS1RUCTIONS OR OTIIER INFORMATION IBAT WILL ASSIST IN EXPEDITING SERVICE (Include Business am! Alternate Addresses.


-
        All Telephone Numbers, and Estimated Times Available for Service):
                                                                                                                                                                       0 EC
                                                                                                                                                                                  14: 2.0\8
                                                                                                                                                                                        -




                                                                                                      0   PLAINTIFF

                                                                                                      0   DEFENDANT


            SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
        I acknowledge receipt for the total        Total Process   District of          District to        Signature ofAuthorized USMS Deputy or Clerk                         Date
        number of process indicated                                Origin               Serve


                                                     +11                                     .Afl
        (Sign. onlyfor USM 285 ifmore
        than one USM 285 is submitted)                             No                   No


        I hereby certify and return that I   D    have personally served   ,D    have legal evidence of service.    0   have executed   as   shown in "Remarks", the process described
        on the individual company corporation, etc at the address shown aOOve on the on the individual company corporation etc shovm at the address inserted below
               .
    '   (l}'I hereby certify and return that I am llilable to locate the individual, company, corporation, etc. named above (See remarks below)
        Name and title of individual served (if not shown above)
                                                                                                                                         D     A person of suitable age and discretion
                                                                                                                                               then residing in defendant's usual place
        .                                                                                                                                      of abode

    , �ddress (complete only difleren1 than shown above)                                                                                 Date                        Time
                                                                                                                                                                                          �
                                                                                                                                         11,h-r/1!5 /@.' ?5                                D    pm

                                                                                                                                          1i!_°!._Ul.J�e
                                                                                                                                         Si                                    pury



        Service Fee         Total Mileage Charges        Forwarding Fee          Total Charges            Advance Deposits     Amount O\.\·ed to U.S l\1arsh    �or
                            including endeavors)                                                                               (Amount of Refund* J
                           (,,.,:les
    .$b5.0W                   .$ 3 .,;i�    N/A          %�.Jr          flJ/A   $(,i.?".;)7-
    REMARKS           fndec,"or \ 11/(]J=//l'i? )Cl>35
                                             '.            6 ,.;ies Rov"6 \•; p \.r,;
                       \)er0 � <ei,,.,,;ecl    '""'':i" �s  +o   receive pwcess          o'



        D!STRIB! TE TO:         1. CLERK OF THE COURT                                                                                                  PRIOR EDITIONS MAY BE USED
                               2. USMS RECORD
                               3. NOT!CE OF SERV!CE
                               4. BILLING STATE�tJT*: To be....retumcd tG-1.hc::_ U.8 Marsha.I with payment,
                                  1fany amount is owed Please reJnit promptly payable to U.S. Marshal                                                                               Fonn USM-285
                               5 ACKNOWLEDGMENT OF RECE!PT                                                                                                                                 Rev.11/J3
